Citation Nr: 1544846	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for renal cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This issue is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A Board hearing was held via videoconference before the undersigned in January 2015.  A transcript of the hearing is of record.

At the hearing, the Veteran submitted new evidence pertinent to his appeal as well as a waiver of the Agency of Original Jurisdiction's (AOJ) review of this evidence.


FINDINGS OF FACT

1.  The Veteran served on active duty in Vietnam from June 1968 to June 1969.

2.  Medical professionals have diagnosed the Veteran with papillary renal cell carcinoma.

3.  A private physician specializing in urologic oncology provided an October 2014 opinion, with rationale, that "Agent Orange was more likely than not the causative agent for [the Veteran's] renal cell kidney cancer" and the Veteran has submitted multiple medical articles supportive of a link between renal cancer and exposure to Agent Orange.

4.  The evidence is at least in equipoise as to whether the Veteran's renal cell carcinoma was caused by exposure to Agent Orange during his service in Vietnam.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to herbicides, to include Agent Orange, due to his service in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2014).

2.  The criteria for service connection for renal cancer are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for renal cancer is granted.




____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


